DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evelyn Defillo on 9/9/21.
The application has been amended as follows: 

Claim 14, line 3, delete “etc.”
Claim 14, line 4, delete “of beam”
Claim 14, line 5, “a first section of beam” has been amended to --a first beam section--
Claim 14, line 6, delete “wherein said articulated boom arm (10) comprises”
Claim 14, line 9, “having an upper portion connected to two opposed hinge pieces” has been amended to –having two hinged support pieces—
Claim 14, line 12, “includes at least one lower flange” has been amended to –includes an upper assembly and at least one lower flange--
Claim 14, line 13, “the lower part” has been amended to --a lower part of the at least one lower flange--

Claim 14, line 15, “having several drillings” has been amended to – the at least one lower flange having several drillings—
Claim 14, line 15, “means” has been amended to “device”
Claim 14, line 16, delete “and”
Claim 14, line 19, “or T2).” has been amended to – or T2; and
wherein each of the upper assemblies comprises two vertically extending portions spaced from each other on each of the at least one lower flanges attached to the connection shaft.—

Claim 16, lines 1-2, delete “said at least one lower flange (21a and/or 21b) and”

Allowable Subject Matter
Claims 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest an articulated boom arm comprising a plurality of beam sections connected by two hinge support pieces, each hinge support piece pivoting about a horizontal connection shaft, each support piece having an upper assembly with two vertically extending portions spaced from each other attached to the connection shaft and each hinged support piece includes at least one lower flange having two wings which result in an incomplete profile around the beams which has holes that allow the insertion of fastening means in combination with the rest of the claim limitations as a whole.  The closest prior art of record is the Skjaeveland reference which fails to teach only a lower incomplete profile with wings and does not further teach two vertically extending portions extending from a single lower flange which further attach to a single connection shaft.  Friggstad teaches a generic peripheral attachment but fails to teach the remaining limitations. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752